Citation Nr: 9922518	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  97-02 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits, including the question of 
whether the overpayment was properly created.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.  By rating action dated in November 1996, the 
Department of Veterans Affairs (VA) Regional Office, Boston, 
Massachusetts, terminated the veteran's total rating based on 
individual unemployability effective in June 1993 on the 
basis of fraud.  He appealed from that decision.  The 
retroactive termination of the total rating based on 
individual unemployability resulted in an overpayment of 
$36,369.20.  In March 1997, the veteran testified at a 
hearing before a hearing officer at the regional office.  In 
May 1997, the Regional Office Committee on Waivers and 
Compromises denied his request for a waiver of recovery of 
the indebtedness on the basis that there was fraud on his 
part in creation of the overpayment.  The veteran appealed 
from that decision.  In March 1999, the veteran testified at 
a hearing before a member of the Board of Veterans' Appeals 
(Board) in Washington, D.C.  The case is now before the Board 
for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  Following service, the veteran had established service 
connection for disabilities, including residuals of an 
amputation of the right hand, rated 70 percent disabling and 
a psychiatric condition, rated 30 percent disabling.  The 
combined rating for the service-connected disabilities was 
80 percent.  The veteran had also been found entitled to a 
total rating based on individual unemployability since May 
1975.  

3.  The veteran regularly submitted VA Form 21-4140 
indicating that he was not employed for many years.  He 
indicated that he was not employed on that form in April 1992 
and March 1994.  

4.  A VA field examination conducted in March 1996 reflected 
that the veteran had been employed on a part-time basis by a 
bank and another company and had had earnings of $12,281 in 
1993; $24,590 in 1994; and $4,024 in 1995.  

5.  In a November 1996 rating action, the veteran's total 
rating based on individual unemployability was terminated, 
effective in June 1993 based on fraud.  This action resulted 
in the creation of an overpayment of $36,369.20.  

6.  The evidence of record does not clearly establish that 
there was willful misrepresentation of a material fact or a 
willful failure to disclose a material fact on the part of 
the veteran with knowledge that such misrepresentation or 
failure would result in the erroneous award or erroneous 
retention of VA benefits.  


CONCLUSION OF LAW

The termination of the veteran's total rating based on 
individual unemployability effective in June 1993 based on 
fraud was not proper.  Thus, the overpayment of disability 
compensation was not properly created.  38 U.S.C.A. §§ 110, 
1159, 5107, 5302(c) (West 1991); 38 C.F.R. §§ 1.965, 3.1(aa) 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had been rated as unemployable since May 1975.  
In January 1989 and February 1990 he returned a VA form 
stating that he had not been employed during the preceding 12 
months.  In early 1992 it was determined that he had been 
employed in 1989.  A March 1992 letter from a Credit Union 
confirmed that he had worked from April 1988 to October 1989 
on a part-time basis and made about $14,000.  In early April 
the RO proposed to reduce his compensation because he was not 
unemployed.  Later that month it was determined that his 
employment had been marginal and did not constitute regained 
employability.  The veteran was informed of this and his 
compensation continued at the unemployability rate.  

By a November 1996 rating action, the regional office 
terminated the veteran's total rating based on individual 
unemployability effective in June 1993 based on fraud.  This 
action resulted in an overpayment of $36,369.20.  In May 
1997, the Regional Office Committee on Waivers and 
Compromises denied the veteran's request for waiver of 
recovery of the indebtedness on the basis that there was 
fraud on his part in creation of the overpayment, thus 
precluding consideration of the waiver request.  

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where there exists, 
in connection with the claim for such waiver, an indication 
of fraud, misrepresentation or bad faith on the part of the 
claimant.  38 U.S.C.A. § 5302(c).  

As used in 38 U.S.C.A. §§ 110 and 1159 and implementing 
regulations, fraud means an intentional misrepresentation of 
fact or the intentional failure to disclose pertinent facts, 
for the purpose of obtaining or retaining eligibility for VA 
benefits with knowledge that the misrepresentation or failure 
to disclose may result in the erroneous award or retention of 
such benefits.  38 C.F.R. § 3.1(aa).  The burden of proof to 
establish fraud lies solely with the VA.  

In this case, the record reflects that the veteran had signed 
VA forms over the years indicating that he was not employed.  
In particular, he signed such a form in April 1992 and March 
1994 indicating that he was not employed.  However, a VA 
field examination was conducted in March 1996 and it was 
ascertained that the veteran had had part-time employment 
with a bank and another company and had had wages of $12,281 
in 1993; $24,590 in 1994; and $4,024 in 1995.  

The veteran has maintained, however, that he did not attempt 
to defraud the VA in signing the March 1994 VA form 
indicating that he was not employed.  The veteran has 
maintained that he was under severe emotional stress as a 
result of marital problems and severe financial difficulties.  
He obtained the part-time employment in order to survive 
financially.  He has asserted that his emotional problems 
were of such severity that he does not recall signing the 
March 1994 VA Form 21-4140.  The veteran has also noted that 
he had previously been employed in 1989 on a part-time basis 
and had wages of some $14,000.  That employment had been 
considered marginal in nature by the regional office and his 
total rating based on individual unemployability had been 
continued.  Thus, he was under the impression that his part-
time employment beginning in 1993 would not have any effect 
on his total rating based on individual unemployability.  

When the veteran was afforded a VA psychiatric examination in 
August 1997, he reported that since returning from Vietnam he 
had always felt moderately depressed and had been constantly 
anxious.  He reported that his memory was only fair.  He also 
indicated that he had felt suicidal and had made some 5 to 6 
suicide attempts over the years with the last attempt being 
in November 1996.  In a January 1998 rating action, the 
evaluation for his service-connected psychiatric condition 
was increased from 30 percent to 50 percent.  He has also 
provided 1998 statements by VA psychologists and by a VA 
psychiatrist reflecting that he had been treated for 
depression and chronic suicidal ideation.  He felt that most 
of his current psychological stressors were related to the 
overpayment of disability compensation benefits. 

After carefully reviewing the entire record in this case, 
including the testimony presented by the veteran at the March 
1997 and March 1999 hearings on appeal, the Board finds that 
the record does not met the evidentiary standard required to 
establish fraud.  The evidence that there was willful 
misrepresentation of a material fact or willful failure to 
disclose a material fact that was done with the veteran's 
knowledge that such misrepresentation or failure would result 
in an erroneous award or erroneous retention of VA benefits 
is essentially absent.  The burden of proof lies with the VA, 
and this burden has not been sustained.  Accordingly, the 
Board concludes that fraud on the part of the veteran in 
failing to report his part-time employment that began in 1993 
to the VA is not established.  Therefore, the termination of 
his total rating based on individual unemployability on the 
basis of fraud was not proper.  The overpayment of $36,369.20 
that was created as a result of that action was also not 
properly created.  38 U.S.C.A. §§ 110, 1159, 5302(c); 
38 C.F.R. §§ 3.1(aa), 1.965.  In arriving at its decision in 
this case, the Board has resolved all reasonable doubt in 
favor of the veteran.  38 U.S.C.A. § 5107.  


ORDER

The overpayment of disability compensation benefits in the 
amount of $36,369.20 was not properly created.  The benefit 
sought on appeal is granted.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

